NUMBER 13-13-00640-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE TORRES JR.,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas.



                          MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam

      Appellant, Jose Torres Jr., attempts to appeal his conviction for aggravated

assault. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On November 25, 2013, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.       No response was received and this Court

abated the appeal and ordered the trial court to determine whether appellant desired to

prosecute this appeal and whether appellant is indigent and entitled to appointed counsel.

       The trial court held a hearing on April 17, 2014. Appellant testified that he did not

wish to prosecute the appeal. The trial court made findings that appellant does not have

the right to appeal and recommended the appeal be denied. Accordingly, this appeal is

REINSTATED.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of May, 2014.




                                             2